It is ordered that D. K. McKamy, Esquire, of Birmingham, Alabama, be, and he is hereby, appointed special master in this cause, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to find the facts specially and state separately his conclusions of law thereon, and to submit the same to this Court with all convenient speed, together with a draft of the decree recommended by him. The findings, conclusions, and recommended decree of the master shall be subject to consideration, revision, or ap*863proval by the Court. The master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed hereafter by the Court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and the cost of printing his report shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct. If the appointment herein made of a master is not accepted, or if the place becomes vacant during the recess of the Court, The Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.
J. P. Coleman, Attorney General of Mississippi, and G. H. Brandon for complainant. Fred S. LeBlanc, Attorney General of Louisiana, W. C. Perrault, First Assistant Attorney General, Carroll Buck, Second Assistant Attorney General, and Bailey Walsh and John L. Madden, Assistant Attorneys General, for defendant.